UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Samuel McLaurin,                          )
                                          )
       Plaintiff,                         )
                                          )
              v.                          )                 Civil No. 14-cv-00217 (APM)
                                          )
Carolyn W. Colvin,                        )
Acting Commissioner of Social Security    )
                                          )
       Defendant.                         )
_________________________________________ )


                                 MEMORANDUM OPINION

I.     INTRODUCTION

       Plaintiff Samuel McLaurin seeks judicial review of a Social Security Administration (SSA)

decision that denied his application for child’s insurance benefits. The question before the court

is a discrete one: Did the Administrate Law Judge (ALJ) who reviewed the denial of Plaintiff’s

claim for benefits adequately consider and weigh the expert reports of a psychologist who

evaluated and rendered an opinion regarding Plaintiff’s developmental and learning disabilities?

The court concludes that she did. The Administrative Law Judge correctly applied the controlling

regulations and sufficiently explained why she did not find Plaintiff’s psychologist’s reports

convincing. The court thus denies Plaintiff’s Motion for Judgment of Reversal and grants

Defendant’s Motion for Judgment of Affirmance.
II.     BACKGROUND

        A.     Factual Background

        Plaintiff Samuel McLaurin was born on December 5, 1988. Within the first few years of

his life, he was diagnosed with several impairments, including mild cerebral palsy and “severe

visual perceptual and visual processing problems.” Administrative Record, ECF No. 4-7, at 294-

302 [hereinafter “AR 4-[ECF Exhibit No.]”].          Though he was expected to face academic

difficulties, id., Plaintiff graduated from high school in 2008 at the age of 19. Soon thereafter,

Plaintiff began attending a “job readiness” training program at a vocational rehabilitation clinic to

help address difficulties involving his ability to concentrate and to work with others. AR 4-2 at

19; AR 4-6 at 289.      Plaintiff worked a temporary job in conjunction with his vocational

rehabilitation, where counselors reported that he did “a good job” and excelled at “assembly type

of work.” AR 4-6 at 247. Plaintiff has had no other work experience. AR 4-2 at 53-54.

        While still attending the vocational rehabilitation program, Plaintiff saw Dr. Gordon

Teichner, a licensed clinical psychologist, on four occasions between April 21, 2009, and June 22,

2009.   AR 4-7 at 303.       In a report dated October 29, 2009, Dr. Teichner produced a

neuropsychological assessment based on his findings from clinical interviews, intelligence tests,

psychological testing, and other performance-related academic achievement tests. Id. The report

identified numerous impairments, including deficits resulting from “right hemisphere dysfunction”

and the “documented event of neonatal hypoxic encephalopathy,” as well as deficits to “visual

processing, visual spatial skills, and visual memory” that “make it difficult for him to efficiently

perform functions that require such skills.” AR 4-7 at 309-10. Dr. Teichner’s report also noted

additional deficits that impaired Plaintiff’s handwriting abilities, ability to maintain attention,

behavioral functioning, interpersonal relations, and emotional balance. AR 4-7 at 310. Dr.



                                                 2
 
Teichner assigned Plaintiff a Global Assessment of Functioning (GAF) score of 45—which

indicates a low level of functioning, AR 4-6 at 292 (citing Am. Psychiatric Ass’n, Diagnostic and

Statistical Manual of Mental Disorders (DSM-IV) 30-32 (4th ed. 1996)—and a Full Scale IQ

(FSIQ) score of 83. AR 4-7 at 305, 309.

       Plaintiff became eligible for child’s insurance benefits under the Social Security Act when

his father, James McLaurin, died on October 10, 2010. AR 4-2 at 16; 20 C.F.R. § 404.350(a)(5).

Plaintiff filed an application for disability benefits with the SSA on October 28, 2010. AR 4-2 at

16. In his application, Plaintiff identified six disabilities: diaphragmatic hernia-hypoxia at birth;

cerebral palsy; a learning disability; right-side brain damage; a repetitive disorder; and asthma.

AR No. 4-6 at 231-32.

       During Plaintiff’s SSA application process, Dr. R. Allen Lish performed a consultative

evaluation in conjunction with the review of Plaintiff’s application. Def.’s Mem., ECF No. 8, at

5. Dr. Lish memorialized his findings in a report dated March 17, 2011. AR No. 4-7 at 322-34.

His report highlighted observations that Plaintiff seemed to be “a man of below average

intelligence” whose “mental status and cognitive abilities appear[ ] diminished.” AR 4-7 at 323.

However, Dr. Lish found that Plaintiff could manage his daily living needs without assistance and

believed that Plaintiff “does seem capable of independent living with proper support.” AR 4-7 at

324. Dr. Lish reported Plaintiff’s GAF score as 55. Id. Subsequently, upon request by the ALJ,

several other health care professionals reached similar conclusions after reviewing Plaintiff’s

medical records and related medical opinions. AR 4-7 at 342-53.

       The SSA denied Plaintiff’s initial application on May 1, 2011, and on June 30, 2011, denied

an appeal for reconsideration of the decision. AR 4-2 at 16. On June 26, 2011, Plaintiff responded

with a request for an administrative hearing. AR 4-4 at 126-30.



                                                 3
 
       Shortly thereafter, on July 1, 2011, Dr. Teichner submitted an additional letter addressed

to the SSA that reaffirmed the findings and opinions articulated in his 2009 report. AR 4-7 at 359-

62. Dr. Teichner opined that Plaintiff “has never demonstrated sufficient capacity to gain and

maintain meaningful employment” despite extensive assistance from vocational rehabilitation

services for over three years. AR 4-7 at 361 (emphasis in original).

       On February 17, 2012, Dr. Teichner submitted another report that directly addressed the

guidelines for disability outlined by the Social Security Act. AR 4-7 at 364-74. In that report,

Dr. Teichner identified himself as Plaintiff’s “treating psychologist,” AR 4-7 at 364, again listed

the impairments discussed in his 2009 report and 2011 letter, and stated that Plaintiff’s GAF score

was 40, AR 4-7 at 365. Dr. Teichner also opined that the prospect of Plaintiff working in a non-

sheltered work setting is “extremely poor and highly improbable.” AR 4-7 at 370.

       According to Dr. Teichner’s February 2012 report, he last treated Plaintiff on December

29, 2011. AR 4-7 at 364. Despite requests by the ALJ for Plaintiff to produce medical records

substantiating treatment in December 2011, neither Plaintiff nor Dr. Teichner provided such

records. AR 4-2 at 23-24.

       B.      Procedural Background

       On August 11, 2011, the SSA granted Plaintiff’s request for an administrative hearing.

AR 4-2 at 16. This hearing was held on March 27, 2012, and included testimony from Plaintiff,

his mother, his attorney, and a vocational expert. AR 4-2 at 16, 31-75. The hearing covered

various topics, including Plaintiff’s current activities, his work with a vocational job coach, his

relationship with Dr. Teichner, and other information relevant to his application. When asked

about the December 2011 treatment date listed on Dr. Teichner’s report, Plaintiff’s counsel

responded that “I think that had to do with preparation of these documents.” AR 4-2 at 43. A



                                                4
 
vocational expert, Kristen Cicero, later testified that there are “light, unskilled . . . jobs” that exist

in large numbers within the national and regional economies which Plaintiff could perform despite

his impairments—e.g., garment bagger, packager, and laundry worker positions. AR 4-2 at 71-

73.

              The ALJ affirmed the denial of Plaintiff’s claim for benefits. AR 4-2 at 13-25. In her

written opinion, the ALJ followed the five-step analysis required under 20 C.F.R.

§ 404.1520(a)(4), evaluating all medical opinions related to Plaintiff’s conditions, vocational

rehabilitation records, testimony from the administrative hearing, and inferences drawn from each.

AR 4-2 at 16-18, 26-30. She concluded that Plaintiff’s five identified impairments did not meet

the requirements for disabilities as articulated by 20 C.F.R. Part 404, Subpart P, Appendix 1, and

that Plaintiff could perform jobs that exist in the national economy. AR 4-2 at 18-25.

              Notably, in reaching her conclusions, the ALJ gave “no weight” to Dr. Teichner’s opinions

because “there [was] no evidence in the record substantiating that Dr. Teichner has had a current

treatment relationship with the claimant during the period in question.” AR 4-2 at 23-24.1 The

ALJ further explained that she “held the record open to get additional records from Dr. Teichner

after 2009, but the claimant’s representative reported that there are no additional treatment

records.” AR 4-2 at 23-24. Instead, the ALJ gave greater weight to the opinions of non-examining

sources2 consulted by the SSA, because their reports were “supported by the evidence of record as

a whole.” AR 4-2 at 24. Plaintiff appealed this decision to the Appeals Council, which affirmed




                                                            
1
  The “relevant period” includes the period between when the insured died and the date that the claimant turns 22. 20
C.F.R. § 404.350(a). For Plaintiff, the relevant period began when James McLaurin died on October 10, 2010, and
ended on December 5, 2010. AR 4-2 at 16.
2
  The SSA defines a “non-examining source” as an “acceptable medical source who has not examined you but provides
a medical or other opinion in your case.” 20 C.F.R. § 404.1502.

                                                               5
 
the ALJ’s decision in a letter dated August 27, 2013. AR 4-2 at 4-6.

       Having exhausted his administrative remedies, Plaintiff filed his complaint on February

14, 2014, seeking to reverse the ALJ’s denial of benefits. See Compl., ECF No. 1. Defendant has

asked the court to affirm the decision as rendered. Def.’s Mem. at 1.

III.   DISCUSSION

       A.      Standard of Review

       A court reviewing a Social Security Administration decision “will not disturb the

determination of the Commissioner if it is based on substantial evidence in the record and the

correct application of the relevant legal standards.” Hartline v. Astrue, 605 F. Supp. 2d 194, 203

(D.D.C. 2009) (citing Butler v. Barnhart, 353 F.3d 992, 999 (D.C. Cir. 2004)) (interpreting 42

U.S.C. § 405(g)). Substantial evidence is defined as “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971). Importantly, this standard can be met with “‘something less than a preponderance of the

evidence,’” so long as the opinions are supported by more than a “scintilla of evidentiary support.”

Hartline, 605 F. Supp. 2d at 203 (quoting Fla. Mun. Power Agency v. FERC, 315 F.3d 362, 365-

66 (D.C. Cir. 2003)). A court evaluating such a decision must carefully examine the entire

administrative record to determine if the ALJ met these two requirements. See Butler, 353 F.3d at

999 (citations omitted).

       A court must exhibit deference to the ALJ’s decisions about the appropriate weight of

evidence, rather than substitute its judgment for that of the ALJ. Hartline, 605 F. Supp. 2d at 203.

Notwithstanding this deference, a reviewing court should be able to discern how evidence was

analyzed and how much weight it received.            Id. at 203.   Ultimately, the inquiry involves

determining whether “the ALJ . . . ‘has analyzed all evidence and has sufficiently explained the



                                                 6
 
weight he has given to obviously probative exhibits.’” Simms v. Sullivan, 877 F.2d 1047, 1050

(D.C. Cir. 1989) (quoting Stewart v. Sec’y of HEW, 714 F.2d 287, 290 (3d Cir. 1983)). In an

appeal before a reviewing court, “[t]he plaintiff bears the burden of showing that the

Commissioner’s decision was not based on substantial evidence.” Charles v. Astrue, 854 F. Supp.
2d 22, 27-28 (D.D.C. 2012) (citation omitted).

       B.      SSA Standard for Review of Disability Claims

       A claimant seeking disability insurance benefits must establish that he is “disabled” as

defined under 42 U.S.C. § 423. A “disability” is defined as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The Social Security

Act further explains that such impairments must be of a severity that renders a person “unable to

do his previous work” and also unable to “engage in any other kind of substantial gainful work

which exists in the national economy” in consideration of the claimant’s “age, education, and work

experience.” Id. at § 423(d)(2)(A); see also 20 C.F.R. § 404.1505. For purposes of the statutes,

“substantial gainful work” involves significant physical or mental activity, including part-time

work, performed for pay or profit. 20 C.F.R. § 404.1572.

       The SSA uses a sequential five-step process to evaluate a disability claim. 20 C.F.R.

§ 404.1520(a)(4). The inquiry requires that the ALJ evaluate (1) the claimant’s current and past

work activity; (2) the severity and duration of the claimant’s medically determinable impairments;

(3) whether the impairments meet the requirements outlined in the Listing of Impairments provided

by the SSA; (4) the claimant’s residual functional capacity (RFC) and past relevant work

experience; and (5) the claimant’s ability to adjust to other work that exists in the national



                                                 7
 
economy. 20 C.F.R. § 404.1520(a)(4)(i)-(v); see also 42 U.S.C. § 423(d)(2)(A). The ALJ must

apply the five steps in order until she can conclusively make a decision.                 20 C.F.R.

§ 404.1520(a)(4); see also Blackmon v. Astrue, 719 F. Supp. 2d 80, 82-83 (D.D.C. 2010). The

claimant carries the burden as to the first four steps, at which point the burden shifts to the SSA to

show that the claimant can perform “other work” despite claimant’s current medical and personal

circumstances. Blackmon, 719 F. Supp. at 83.

       C.      Plaintiff’s Arguments for Reversal

       Plaintiff urges reversal of the ALJ’s decision, arguing that the ALJ (1) failed to properly

consider “the full extent” of Dr. Teichner’s opinion; (2) did not give “any rationale for rejecting”

Dr. Teichner’s reports; (3) incorrectly dismissed evidence demonstrating a current relationship

between Plaintiff and Dr. Teichner; (4) gave insufficient deference to Dr. Teichner’s

comprehensive neuropsychological battery exam; and (5) placed misguided reliance on the

opinions of vocational rehabilitation records. Pl.’s Mem., ECF No. 6-1, at 6-8.

               1.      Inadequate Consideration of Dr. Teichner’s Opinions

       Three of the specific arguments made by Plaintiff—the ALJ failed to properly consider

“the full extent” of Dr. Teichner’s opinion; did not give “any rationale for rejecting” Dr. Teichner’s

reports; and did not defer to Dr. Teichner’s comprehensive neuropsychological battery exam—all

relate to Plaintiff’s central contention that “that the Administrative Law Judge failed to evaluate

Dr. Teichner’s opinions.” Pl.’s Opp’n and Reply, ECF No. 9, at 2 [hereinafter “Pl.’s Opp’n”].

So too does Plaintiff’s argument that the ALJ improperly rejected evidence that Dr. Teichner had

a current relationship with Plaintiff.    The court finds no error in the ALJ’s evaluation of

Dr. Teichner’s opinions or in her finding that Dr. Teichner had last treated Plaintiff in 2009.




                                                  8
 
       To determine the weight afforded to medical opinions, an ALJ must consider: (1) the

examining relationship; (2) the treatment relationship; (3) the evidence used to support the medical

opinion; (4) the medical opinion’s consistency with the record; (5) the specialization of the medical

source; and (6) any other factors admitted into the proceedings that affect the credibility of the

medical opinion. 20 C.F.R. § 404.1527(c). An ALJ generally should give “controlling weight” to

a “treating source,” as defined under 20 C.F.R. § 404.1502. Id. § 404.1527(c)(2). However,

Plaintiff has not argued that Dr. Teichner was a “treating source” and thus entitled to “controlling

weight.”   See Pl.’s Opp’n at 2 (“The Plaintiff did not argue that Dr. Teichner’s opinions were

entitled to controlling weight.”). The court therefore only considers whether the ALJ properly

evaluated and weighed Dr. Teichner’s opinions as a nontreating source under 20 C.F.R.

§ 404.1527(c)(2).

       The ALJ explained in her decision that she afforded no weight to Dr. Teichner’s opinions

because “there [was] no evidence in the record substantiating that Dr. Teichner has had a current

treatment relationship with the claimant during the period in question.” AR 4-2 at 23-24. That

finding is supported by the record. In the last of his three reports, dated February 17, 2012,

Dr. Teichner listed December 29, 2011, as his most recent visit with Plaintiff. AR 4-7 at 364-70.

However, Dr. Teichner failed to submit medical records to substantiate a visit on this date, AR 4-

6 at 286, and Plaintiff’s counsel admitted that the December 29, 2011, date likely “had to do with

[the] preparation” of his report, AR 4-2 at 43. Thus, the evidence—or, more accurately, the lack

thereof—was sufficient to support the ALJ’s finding that Dr. Teicher’s last examination of Plaintiff

occurred not in December 2011, but in June 2009. Her rejection of Dr. Teichner’s opinions

because he lacked a current treating relationship with Plaintiff and had not recently evaluated him

is consistent with the regulations. Cf. 20 C.F.R. § 404.1527(c)(2)(i) (stating that “the longer a



                                                 9
 
treating source has treated you and the more times you have been seen by a treating source,” the

greater the weight that should be afforded to the source).

              Plaintiff’s next argument—that the ALJ failed to consider “the full extent of Dr. Teichner’s

opinions,” Pl.’s Memo at 6—is belied by the clear text of her decision. The ALJ reviewed and

understood Dr. Teichner’s reports and the opinions therein. For instance, the ALJ’s decision

summarized that Dr. Teichner had found “that the claimant displayed significant cognitive

limitations, had a GAF of 45, and was unprepared vocationally” and provided citations to

Dr. Teichner’s reports. AR 4-2 at 22. Elsewhere, the ALJ wrote that she “ha[d] considered the

July 1, 2011, and the February 17, 2012, opinions of Dr. Teichner that the claimant is unable to

maintain employment and has a GAF of 40-45,” again citing to his reports. Id. at 23. She also

explained that she gave no weight to his assessments because they were stale compared to more

recent evidence. Id. at 24. Based on these portions of the ALJ’s decision, the court is satisfied

that the ALJ adequately considered Dr. Teichner’s opinions.

              Additionally, there is no requirement, as Plaintiff seems to argue,3 that the ALJ must

identify in her written ruling every discrete opinion of an applicant’s expert and explain the reasons

for rejecting each of them. See Hartline, 605 F. Supp. 2d at 207 (rejecting the plaintiff’s argument

that an ALJ’s opinion must “itemize” every finding in an expert’s report). Rather, § 404.1527 only

requires that the ALJ generally acknowledge an applicant’s expert’s opinion and provide reasons

for the weight given (or not given) to it. See 20 C.F.R. § 404.1527(c)(2) (“We will always give

good reasons in our notice of determination or decision for the weight we give your treating



                                                            
3
 Pl.’s Opp’n at 2 (asserting that, other than his opinions regarding employability and GAF score, Dr. Teichner’s
“remaining opinions were not addressed in any manner”); id. at 2-3 (arguing that the ALJ “made no mention
whatsoever of the majority of Dr. Teichner’s opinions, and performed no analysis of these opinions”); id. at 3
(contending that “there is no indication from the administrative decision that the [ALJ] considered Dr. Teichner’s”
specific opinions about Plaintiff’s various difficulties).

                                                               10
 
source’s opinion.”); see also Hartline, 605 F. Supp. 2d at 207 (D.D.C. 2009) (finding that it was

sufficient for the ALJ to “specifically incorporate” the plaintiff’s expert’s assessment in the ALJ’s

opinion).   That is precisely what the ALJ did here.         Indeed, given that the ALJ rejected

Dr. Teichner’s opinions because she believed they were stale, it would have been senseless for her

to enumerate all of them only to reject each of them individually for the same exact reason.

               2.      Giving Greater Weight to Dr. Lish’s Opinion

       Next, Plaintiff is critical of the ALJ for giving greater weight to Dr. Lish, who met and

examined Plaintiff only once in connection with his application for benefits, than to Dr. Teichner,

who had examined Plaintiff over multiple days and subjected him to various tests and

examinations. More specifically, Plaintiff argues that Dr. Lish “performed only a mini-mental

status examination upon the Plaintiff, an examination which stands in stark contrast to the

comprehensive neuropsychological battery performed by Dr. Teichner.” Pl.’s Memo at 7.

       But the ALJ’s decision to give greater weight to Dr. Lish than to Dr. Teichner was based

on substantial evidence and was consistent with the relevant regulations. Dr. Lish examined

Plaintiff in March 2011, almost two years after Dr. Teichner. AR 4-7 at 322-24. His examination

“confirmed that Mr. McLaurin does struggle with cognitive difficulties that affect his ability to

learn and function at normal levels,” but he also reported that “Mr. McLaurin stated that he can

take care of his daily living needs in a timely manner and that he needs no assistance” and that

“[h]is social adeptness and self-confidence appeared within normal range.” Id. at 323. Dr. Lish

reported that Plaintiff had a GAF of 55. Id. at 324. The ALJ observed that these findings were

consistent with other evidence in the record, including Plaintiff’s and his mother’s testimonies and

vocational training reports. AR 4-2 at 20, 23. Based on “careful consideration of the evidence,”

the ALJ concluded:



                                                 11
 
       The residual functional capacity described above accounts for mental limitations
       that would prevent the claimant from performing detailed and complex tasks,
       having extensive social interaction, and working with others or at a fast production
       rate pace. . . . [but did] not prevent[ ] him from understanding, carrying out, and
       remembering simple, routine, repetitive tasks for 2 hours at a time and occasionally
       interacting with [others] but doing no team work, work in coordination with others
       or fast paced production rate work.

Id. at 23. In light of the ALJ’s detailed explanation and careful weighing of the evidence, the court

finds no error with her to give greater weight to Dr. Lish’s report than to Dr. Teichner’s reports.

See Hartline, 605 F. Supp. 2d at 203 (citations omitted) (“In reviewing an administrative decision,

a court may not determine the weight of the evidence, nor substitute its judgment for that of the

Secretary if her decision is based on substantial evidence.”).

               3.      Weight Given to Vocational Experts’ Reports
       Plaintiff’s final argument takes the ALJ to task for her decision to give greater weight to

the “minimalistic vocational rehabilitation records” than to Dr. Teichner’s medical opinions.

Pl.’s Memo at 7-8. Plaintiff argues that “none of these records contains any evaluation of the

Plaintiff’s abilities to perform work-related activities in a competitive work environment, none

address any of the Plaintiff’s limitations, and none . . . contain a medical opinion.” Id.

       But there was nothing improper about the ALJ’s reliance on vocational records to reject

Dr. Teichner’s opinion and find that Plaintiff did not qualify for benefits. Plaintiff began receiving

vocational rehabilitation services from the South Carolina Vocational Rehabilitation Department

(SCVRD) in November 2007. AR 4-6, at 278, 289. SCVRD’s records show tracking of Plaintiff’s

progress on a regular basis from November 2007 through March 2010. Id. at 278-82. In a report

dated April 25, 2011—two years after Dr. Teichner’s evaluation of Plaintiff—a vocational analysis

indicated that Plaintiff was “doing a good job,” “one [of] his strong points is assembly type of

work,” and “he is working at a consistent pace with minimal supervision.” Id. at 247. As the ALJ

summarized, those records showed that Plaintiff “has progressed and maintained an improved level

                                                 12
 
of mental functioning in order to be able to carry out the demands of work,” id. at 24, and thus

were inconsistent with Dr. Teichner’s opinion that Plaintiff is unemployable, id.

       Based on its review of the vocational rehabilitation records, the court finds that the ALJ’s

decision to rely on them to reject Dr. Teichner’s opinion was supported by substantial evidence.

The ALJ’s rejection of Dr. Teichner’s opinion also was consistent with the applicable regulations.

See 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent an opinion is with the record as

a whole, the more weight we will give to that opinion.”).

IV.    CONCLUSION

       The court concludes that the ALJ’s rejection of Dr. Teichner’s opinions were supported by

substantial evidence and consistent with the regulation governing evaluation of medical opinion

evidence, 20 C.F.R. § 404.1527. The court therefore denies Plaintiff’s Motion for Judgment of

Reversal and grants Defendant’s Motion for Judgment of Affirmance.             A separate Order

accompanies this Memorandum Opinion.




Dated: August 14, 2015                               Amit P. Mehta
                                                     United States District Judge




                                                13